7/3-/5
                                   ELECTRONIC RECORD




COA #      06-14-00163-CR                         OFFENSE:        22.021


           Cory Martin Colvin v. The State of
STYLE:     Texas                                  COUNTY:         Upshur

COA DISPOSITION:        Affirmed                  TRIAL COURT:    115th District Court


DATE: 05/12/15                     Publish: YES   TC CASE #:      16,601




                          IN THE COURT OF CRIMINAL APPEALS


          Cory Martin Colvin v . The State of
STYLE:    Texas                                        CCA#:                jl3mfsT
         APPELANT* S                   Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN (CCA IS:                   DATE:

         *K^Fi/6£rb                                    JUDGE:

DATE:     OZ/mImjS-                                    SIGNED:                           PC:

JUDGE: jid Cfaurf*^-                                   PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD